Filed 10/3/13 In re Michael R. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



In re MICHAEL R. et al., Persons Coming Under the                                            C072236
Juvenile Court Law.

BUTTE COUNTY DEPARTMENT OF                                                         (Super. Ct. Nos. J35101,
EMPLOYMENT AND SOCIAL SERVICES,                                                       J35102, J35103)

                   Plaintiff and Respondent,

         v.

M. R.,

                   Defendant and Appellant.




         M.R., the mother of 11-year-old Peter R., nine-year-old Matthew R., and six-year-
old Michael R., appeals from orders of the Butte County Juvenile Court denying her
request to return the children to her care and terminating her parental rights.
         On appeal, mother contends (1) the juvenile court’s order terminating her parental
rights was in error because the children shared a beneficial bond with her and would
suffer significant detriment if their relationships with her were severed, and (2) the


                                                             1
court’s order denying her request to return the children was not supported by evidence
and is thus an abuse of discretion. We affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
                                Originating Circumstances
        On January 2, 2010, law enforcement responded to a report of domestic violence.
Mother and the father of the children appeared to be under the influence of
methamphetamine.1 A significant amount of methamphetamine was found on mother.
The residence was filthy and had no furniture or beds for the children. The children were
not properly clothed for the cold weather and had not recently been bathed. The youngest
child had feces on his leg. Blankets the children had been sleeping on “ ‘reeked of
urine.’ ” Very little food was in the home, food on the range and most of the refrigerated
food had spoiled, and several dishes and pots were dirty. The parents were arrested and
booked into jail.
                                     Original Petitions
        The Butte County Department of Employment and Social Services/Children’s
Services Program (Department) filed petitions alleging the children came within the
juvenile court’s jurisdiction in that law enforcement responded to a call of domestic
violence, the parents were under the influence of methamphetamine, the parents were
arrested on child endangerment and drug charges, the home’s filthy conditions presented
a health and safety risk, the home was in foreclosure and the parents anticipated eviction,
and approximately 16 possible domestic violence incidents at the home had been reported
since November 2009. (Welf. & Inst. Code, § 300, subd. (b).)2




1 The father appealed from the judgment but did not file an opening brief. His appeal
has been dismissed.
2   Further undesignated statutory references are to the Welfare and Institutions Code.

                                              2
                                         Detention
       At the detention hearing on January 6, 2010, mother appeared in custody. The
issue of detention was submitted and the children were ordered detained. The juvenile
court authorized visits between mother and the children at the jail.
                               Jurisdiction and Disposition
       At the jurisdiction hearing on February 11, 2010, the parents submitted on the
verified petition as amended and the juvenile court found the allegations were true.
       The March 2010 disposition report recommended that the parents receive
reunification services. The report described Peter as a “very bright and deep thinking
child who is very mature for his age.” Although very capable of superior academic work,
he was underachieving in most areas and had been absent for nine days and tardy on
10 days of the first trimester of school. Peter was very parentified and showed great
concern for his family due to his parents’ drug use and the minors’ detention. Peter had
been “ ‘afraid this was going to happen’ ” if his parents “continued to ‘use the pipe’. ”
       Matthew was in kindergarten, performing at grade level and excelling in many
areas. He had been absent for nine days and tardy on five days of the first trimester. He
was not showing any signs of emotional trauma, but the social worker thought he would
benefit from working with a therapist during this stressful period of his life.
       Michael was too young for school but had serious behavioral and emotional issues
that could preclude him from being placed in a regular classroom. The foster parents
attempted to enroll him in preschool but the parents failed to sign the necessary
paperwork. The Department requested appointment of an educational surrogate.
Michael’s behaviors interfered with his ability to cope with his family’s state of crisis.
The children initially had been placed together, but Michael’s behaviors and
aggressiveness led to his placement in a foster home with a higher level of care. He had
been placed in day care but was prohibited from returning after one day.



                                              3
       A maternal second cousin and her husband requested placement of the children.
They had maintained visitation and were scheduled for an overnight visit with Peter and
Matthew. They supported family reunification and were willing to provide permanency
if reunification failed. The parents had expressed apprehension about placement with
these relatives but concluded it was preferable to continued foster care. The Department
planned to first place Michael with the relatives and then transition his siblings after
Michael had stabilized.
       Mother was referred to drug and alcohol treatment, but she failed to appear for her
appointment and was not participating in treatment. She had not attended any parent
support group meetings but had attended 14 12-step meetings. She had not attended any
domestic violence support group meetings. Mother’s drug testing history included six
negative tests, one positive and diluted test for methamphetamine, one failure to test, and
several failures to accept messages instructing her to test.
       At the disposition hearing on March 4, 2010, the juvenile court adopted the
recommended findings and orders, suspended the parents’ rights to make educational
decisions regarding Michael, and appointed a court appointed special advocate (CASA)
as Michael’s educational surrogate.
       In July 2010 the therapist for Peter and Matthew recommended that the boys not
visit either parent at the jail.
       In August 2010 Michael’s CASA recommended that he remain in his foster
placement and not be moved to his brothers’ placement.
       That same month, the state Department of Social Services approved the maternal
relatives as a permanency option for Peter and Matthew, and approved Michael’s foster
placement as a permanency option for him.
                                      Six-Month Review
       The report for the six-month review recommended that mother continue in a plan
of family reunification. She had struggled with her ongoing addiction issues and had

                                              4
made minimal progress toward reunification with the children. She was jobless and
homeless, and continued to test positive for methamphetamine and marijuana. When
confronted with positive test results, mother would appear “wide-eyed and completely
shocked,” and would blame the results on something she had eaten. When she met with
her social worker and substance abuse counselor in May 2010, mother was hostile and
attributed her failure to attend drug treatment to her dissatisfaction with the children’s
placement with relatives. When her counselor told her to “ ‘get real,’ ” mother broke
down in tears, admitted using methamphetamine the previous weekend, and stated she
found it difficult to “ ‘stay clean.’ ” Mother agreed that she would benefit from a more
intensive substance abuse program, but she failed to keep appointments for an alcohol
and drug assessment.
       In July 2010 mother arrived late for an interview at the probation department and
claimed to have lost or misplaced paperwork for the appointment. She claimed the police
report had “ ‘exaggerated’ ” the condition of the home and had lied about the physical
condition of the children. Mother did not believe she needed residential treatment and
preferred to serve a jail sentence.
       Mother attended two out of four alcohol and drug assessment appointments, had
not successfully completed substance abuse treatment, was attending a parent support
group, and had attended only 14 12-step meetings in six months. After regularly failing
to drug test for four to five months, mother tested clean during the month preceding
preparation of the six-month review report.
       Mother was scheduled to have regular visitation with the children, but she often
failed to attend the visits due to continued drug use. The inconsistent visits were
detrimental to the children, particularly Peter, the oldest child, who exhibited severe
anxiety and distress when the parents failed to attend a visit or appeared under the
influence. When the parents visited the children they demonstrated good parenting skills
and abilities.

                                              5
       At the review hearing on August 26, 2010, the juvenile court ordered the parents
to continue in a plan of family reunification.
                                   Twelve-Month Review
       The report for the 12-month review recommended that mother continue in a plan
of family reunification. Mother continued to struggle with substance abuse treatment.
She became romantically involved with her former drug dealer. She believed she could
maintain sobriety on her own despite cohabiting with him. After agreeing to enter
residential treatment and failing to follow through, mother eventually completed 63 days
of residential treatment and graduated from the program. She was residing in a homeless
shelter until an opening was available in a sober living environment. She also was on a
waiting list for a transitional living program.
       The probation department randomly tested mother for drugs. Mother admitted to
“ ‘eating baking soda and drinking large amounts of water’ ” to falsify her drug test
results. Mother’s test results were negative but her admitted behavior called the results
into question.
       While in utero, Michael had been exposed to methadone and possibly alcohol, in
that he exhibited defined characteristics consistent with fetal alcohol syndrome.
       Peter and Matthew participated in weekly psychotherapy. Their therapist reported
that the children were “ ‘showing continued, improving progress in their overall feelings
of being safe and cared for in their current placement and have developed healthy
attachments.’ ” Michael had attended several counseling sessions, but the clinician and
foster mother did not believe they were beneficial and his sessions were discontinued.
       The children visited mother regularly, but arranging visits was difficult while
mother was in residential treatment.
       The 12-month review hearing was conducted on February 10, 2011, and a
contested hearing was requested. At the pretrial conference for the contested hearing, the
matter was submitted by counsel and the findings and orders were adopted.

                                                 6
       In April 2011 the social worker filed a request to modify the court’s order; she
asked that Michael be returned to mother under a plan of family maintenance. The
juvenile court later granted the request and ordered Michael into a plan of family
maintenance with mother.
                                 Eighteen-Month Review
       The report for the 18-month review recommended that Peter and Matthew be
returned to mother under a plan of family maintenance. Mother continued to make
progress in her recovery efforts. She participated in recovery services and consistently
tested clean. She and Michael were living at Esplanade House. Peter and Matthew were
living with her on an extended visit.
       Although the Department recognized and commended mother for the tremendous
strides she had taken in overcoming her denial about the reasons the children had been
removed, the Department remained concerned about mother’s ability to maintain
appropriate relationship boundaries and be honest with her service providers. The family
maintenance recommendation was made with caution and ordered at the hearing on
June 30, 2011, along with other recommended findings and orders.
                               Family Maintenance Review
       The report for the family maintenance review cautiously recommended a
continued plan of family maintenance. The Department expressed concern about
mother’s lack of consistent participation in ordered services, although the Department
understood the difficulty mother might be having in raising three children as a single
parent. The Department also expressed concern about mother’s ability to meet the
children’s needs. The children needed medical examinations and dental care. They were
performing below grade level in school and had issues of absenteeism. Michael
continued to exhibit challenging and unpredictable behaviors. Mother had not followed
through on a recommendation to have Michael see a child psychiatrist regarding his
medication.

                                             7
                      Second Detention and Supplemental Petitions
       On December 15, 2011, prior to the family maintenance review hearing, the
children were detained after mother was arrested for violating her probation based on a
positive drug screening and insufficient compliance with the Department’s requirements.
The probation officer recommended that mother serve a jail sentence of up to 180 days.
       On December 19, 2011, the Department filed supplemental petitions requesting a
more restrictive placement of all three children. They were placed with the relatives with
whom Peter and Matthew previously had resided. At a detention hearing on
December 20, 2011, the issue of detention was submitted by counsel. The court ordered
the children detained.
                         Jurisdiction on Supplemental Petitions
       On January 20, 2012, the Department filed a jurisdiction report on the
supplemental petitions. The report stated that mother had tested positive for alcohol,
which violated her case plan and the rules of her treatment program. She had not
admitted to relapsing or struggling with sobriety, and honesty with respect to those issues
is vital to the recovery process. At the jurisdiction hearing, mother admitted that the
petitions’ allegations were true and submitted on the issue of jurisdiction.
                          Disposition of Supplemental Petitions
       The disposition report recommended that reunification services be bypassed
because mother had already received 12 months of services. (§ 361.5, subd. (a)(1)(A).)
       The children remained in their placement. They had exhibited some anxiety-
ridden behaviors. Peter was very angry at mother for her recent relapse. He had
demonstrated some regressive behaviors since being removed from mother’s home.
Matthew was the most resilient of the children but expressed some confusion about his
current circumstances, including mother’s relapse and his parents’ divorce. Michael had
significant mental health needs; the treatment team’s goal was to reduce his sedative
medications and begin treatment for attention deficit hyperactivity disorder.

                                             8
       The children visited mother weekly and looked forward to the visits. During visits
the energetic children spent most of their time running, yelling, and chasing each other,
sweating profusely, and ultimately appearing physically exhausted. The social worker
encouraged mother to balance the visits by devoting a portion of the time to a relaxed
activity such as playing a board game or reading a book.
       Mother admitted that she had consumed alcohol intermittently during the previous
two years. However, she had not consumed alcohol during the period between the
completion of her residential treatment program and her most recent relapse. Mother had
not disclosed that she was struggling with her sobriety.
       After she was released from jail, mother restarted her substance abuse treatment.
Her counselor opined that mother should have another chance. A month after restarting
services, she submitted “a diluted test.”
       The report noted that the children were returned to mother at the 18-month review;
thus, mother has had more than the maximum allowable time to participate in
reunification services. Although mother desired additional time to reunify with the
children, the Department recommended that the court set a selection and implementation
hearing.
       At mother’s request, the juvenile court scheduled a contested disposition hearing.
Following testimony and argument, the juvenile court followed the Department’s
recommendation and scheduled a selection and implementation hearing.
                             Request to Change Court Order
       On June 22, 2012, mother filed a request to terminate juvenile court jurisdiction
and return the children to her care. Mother alleged that she had remained clean and sober
for six-and-a-half months, successfully transitioned from level one to level two of her
outpatient care, completed a parent support group and an extensive parenting course,
continued to attend a sheriff’s work project as well as individual and group therapy,
obtained employment, and was seeking her own stable housing.

                                             9
                                 Adoptability Assessment
       In July 2012 the state Department of Social Services filed an adoptability
assessment recommending termination of parental rights and a permanent plan of
adoption. The children were five, eight, and 10 years old and had been dependents since
January 2010. Although the children had been reunified with mother for approximately
six months, they were currently placed with maternal relatives who wished to adopt all
three children.
       Peter and Matthew were sad that their parents were unable to care for them, but
they were happy to be living with their current family. Michael indicated that he wanted
to live with his previous foster mother; his desire might have been based in part on the
fact that mother also resided with that foster mother. The children relied on their current
caretakers for their sense of security and emotional well-being. They appeared to enjoy a
warm and healthy attachment to the current family.
       The children maintained regular contact and visitation with the birth parents. In
June 2012 the visitation began to decrease in preparation for the permanent plan of
adoption. The caretakers indicated that, following the adoption, the children and birth
parents would have monthly in-person visits and monthly telephone contacts; the children
also enjoyed contact with their parents via internet audio or video. The caretakers
declined to enter into a postadoption contact agreement due to the birth parents’ chronic
instability.
       The assessment determined that any benefit the children would receive by
continuing their legal relationship with mother would be outweighed by the benefit they
would receive from legal permanence through adoption.
                              Selection and Implementation
       The report for the selection and implementation hearing recommended that
parental rights be terminated and the children be placed in a permanent plan of adoption.
The children had adjusted well to their relatives’ care and were thriving. The foster

                                            10
mother had been trained to address the children’s special needs and their prior exposure
to substance abuse.
       Soon after the children’s previous return to mother’s care, mother began
decreasing her participation in services. She was not honest with, and did not take
advantage of, the support system she had developed. Mother had many previous attempts
at staying clean and sober, but those resulted in only short-term success and ultimate
inability to achieve long-term sobriety.
       A contested selection and implementation hearing was held on September 12,
2012. The selection and implementation report, the adoptability assessment, and the
request to change court order were admitted into evidence. Mother testified that she was
working as a cook at a “bar and grill.” Mother obtained a two-bedroom home with a
fenced yard and had a car and insurance. She was participating in outpatient therapy,
Narcotics Anonymous meetings, and individual counseling. She had been sober for nine
months five days. She had ended her relationship with the former drug dealer and was
not then in a relationship. She took a parenting class at a local college. She had also
completed probation on the criminal matter that resulted in the second loss of custody.
       Following argument on mother’s request to terminate juvenile court jurisdiction,
the juvenile court found that there had been a change in circumstances but there was not
sufficient evidence that terminating jurisdiction would be in the children’s best interest.
       The social worker testified that mother’s visits with the children had been positive
and that they have a good, loving relationship. Consistent with the adoptability
assessment, the social worker testified that the adoptive parents were willing to have an
open adoption but they did not wish to enter into a formal agreement.
       The social worker opined that the children’s relationship with mother did not
outweigh the benefit they would receive from the permanency of adoption. The children
“have been through a lot, and now they’re happy, stable, all their needs are met.” They
now had an emotional relationship, but not a parental relationship, with mother. The

                                             11
children looked to their current caretakers for purposes of “being taken care of.” The
social worker noted that the family the children were with was “willing to maintain an
emotional relationship with the parents.”
       The author of the adoptability assessment testified that she had met with mother
and had witnessed some brief interaction between her and the children. She opined that
terminating mother’s parental rights would not be detrimental to the children because
their need for legal permanence superseded their need for visitation with mother. She felt
“particularly good” about the adoptive placement because the caregivers had agreed to
allow extensive contact with the parents. She opined that contact with the parents
benefitted the children’s emotional health because it allowed them to “know that mom
and dad are doing okay.”
       The assessment author testified that the caretakers had not noticed the children
having any behavioral struggles as a result of the reduction in visitation with the parents.
She indicated “it’s important to the kids that they know that their parents are doing well.”
       The previous social worker testified that when mother began having consistent
visits, they were positive and it was clear the children enjoyed the visits with both
parents.
       Following argument, the juvenile court found that there was not sufficient
evidence to establish the beneficial parental relationship exception to adoption.
                                      DISCUSSION
                                             I.
                       Beneficial Parental Relationship Exception
       Mother contends the juvenile court’s order terminating her parental rights was in
error because the children shared a beneficial bond with her and would suffer significant
detriment if their relationships with her were severed. She argues the Department
improperly relied on the prospect of the parent-child relationships continuing
postadoption even though there was no legal requirement for it to occur. We disagree.

                                             12
                                              A.
                                 Relevant Legal Principles
       “ ‘At the selection and implementation hearing held pursuant to section 366.26, a
juvenile court must make one of four possible alternative permanent plans for a minor
child . . . . The permanent plan preferred by the Legislature is adoption. [Citation.]’
[Citation.] If the court finds the child is adoptable, it must terminate parental rights
absent circumstances under which it would be detrimental to the child.” (In re Ronell A.
(1996) 44 Cal.App.4th 1352, 1368.)
       There are only limited circumstances permitting the court to find a “compelling
reason for determining that termination [of parental rights] would be detrimental to the
child.” (§ 366.26, subd. (c)(1)(B).) One of these is where the parent has maintained
regular visitation and contact with the child and the child would benefit from continuing
the relationship, often referred to as the beneficial parental relationship exception.
(§ 366.26, subd. (c)(1)(B)(i).) The “benefit” to the child must promote “the well-being of
the child to such a degree as to outweigh the well-being the child would gain in a
permanent home with new, adoptive parents. In other words, the court balances the
strength and quality of the natural parent/child relationship in a tenuous placement
against the security and the sense of belonging a new family would confer. If severing
the natural parent/child relationship would deprive the child of a substantial, positive
emotional attachment such that the child would be greatly harmed, the preference for
adoption is overcome and the natural parent’s rights are not terminated.” (In re
Autumn H. (1994) 27 Cal.App.4th 567, 575 (Autumn H.); see In re C.F. (2011)
193 Cal.App.4th 549, 555 (C.F.).) Even frequent and loving contact is not sufficient to
establish this benefit absent a significant, positive, emotional attachment between parent
and child. (C.F., at p. 555; Autumn H., at p. 575; In re Beatrice M. (1994)
29 Cal.App.4th 1411, 1418.)



                                              13
       No matter how “ ‘frequent and loving [the] contact’ [citation],” and
notwithstanding “an emotional bond with the child, . . . the parents must show that they
occupy ‘a parental role’ in the child’s life. [Citation.]” (In re Andrea R. (1999)
75 Cal.App.4th 1093, 1108-1109 (Andrea R.); see In re Jason J. (2009) 175 Cal.App.4th
922, 938.)
       “Because a section 366.26 hearing occurs only after the court has repeatedly found
the parent unable to meet the child’s needs, it is only in an extraordinary case that
preservation of the parent’s rights will prevail over the Legislature’s preference for
adoptive placement.” (In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1350
(Jasmine D.).)
                                             B.
                                  Juvenile Court Ruling
       The juvenile court declined to “find that there is sufficient evidence that the
beneficial relationship exception applies. There has been insufficient evidence that
terminating the relationship between the parents and the children would be detrimental to
the children. There has been insufficient evidence that the parents maintained regular
visits and contact. Assuming that there had been sufficient evidence, that their failure to
show sufficient evidence that the benefit of maintaining the parent-child relationship
would outweigh the benefit of adoption. These parents have not . . . in two years and
eight months been able to effectively get [past] the drug and alcohol addiction and other
problems that brought these children before the Court. They have not been able to meet
their children’s daily needs as [children’s counsel] had pointed out, not able to tuck them
in at night, take care of their day-to-day needs, take them to school, help them with
homework, feed them, clothe them, care for them. The parents must show something
more than just frequent and loving contact and pleasant visits. I do not find that the
evidence presented has shown that there would be detriment to the children if parental
rights were terminated. The testimony was that contact with the parents encouraged the

                                             14
children’s emotional health, and what I understood that testimony to be and what I find is
that the children are very concerned about these parents[’] well-being because they have
seen these parents struggle with domestic violence, struggle with keeping a clean home,
struggle to take care of their day-to-day needs. They’ve seen mom struggle with
addiction. They’ve seen her in her rehab and had to go to a rehab and have seen her get
in unhealthy relationships. I assume they’ve seen the boyfriend’s name tattooed on her
neck so they’re worried about whether their parents are doing well or not. It doesn’t
mean that -- it doesn’t translate into sufficient evidence that terminating the relationship
would be detrimental to the children. [¶] So the Court is going to find that there’s not
sufficient evidence to establish . . . the parental beneficial [relationship] exception [to]
terminat[ion of] the parental rights.”
                                              C.
                              Burden and Standard of Review
       The party claiming the exception in the juvenile court has the burden of
establishing the existence of any circumstances that constitute an exception to
termination of parental rights. (C.F., supra, 193 Cal.App.4th at p. 553.)
       As the party must establish the existence of the factual predicate of the
exception—that is, evidence of the claimed beneficial parental relationship—and the
juvenile court must then weigh the evidence and determine whether it constitutes a
compelling reason for determining detriment, substantial evidence must support the
factual predicate of the exception, but the juvenile court exercises its discretion in
weighing that evidence and determining detriment. (In re Bailey J. (2010)
189 Cal.App.4th 1308, 1314-1315 (Bailey J.).)
       “On review of the sufficiency of the evidence, we presume in favor of the order,
considering the evidence in the light most favorable to the prevailing party, giving the
prevailing party the benefit of every reasonable inference and resolving all conflicts in
support of the order.” (Autumn H., supra, 27 Cal.App.4th at p. 576.) “ ‘[E]valuating the

                                              15
factual basis for an exercise of discretion is similar to analyzing the sufficiency of the
evidence for the ruling. . . . Broad deference must be shown to the trial judge.’ ”
(Jasmine D., supra, 78 Cal.App.4th at p. 1351.)
                                              D.
                                           Analysis
       Mother had the burden of establishing that she occupied “ ‘a parental role’ ” in the
children’s lives (Andrea R., supra, 75 Cal.App.4th at pp. 1108-1109) and that
terminating her relationship with the children would be detrimental, such that the children
would be greatly harmed (Autumn H., supra, 27 Cal.App.4th at p. 575; C.F., supra,
193 Cal.App.4th at p. 553).
       The juvenile court did not find a parental role but rather a role reversal: the
children needed reassurance that the parents were doing well, not the other way around.
Contact with the parents encouraged the children’s emotional health because it offered
the needed reassurance. But the parental role includes making sure that this sort of
reassurance is not necessary. Mother largely ignores the court’s finding, which finds
support in the adoptability assessor’s testimony that the children need to “know that their
parents are doing well,” and mother fails to demonstrate that the finding constitutes an
abuse of discretion.
       In any event, the social worker testified that the children had an emotional
relationship, but not a parental relationship, with mother. This is because the children
look to their current families for purposes of being taken care of. The social worker’s
testimony supports the juvenile court’s ruling to the extent that it failed to find that
mother played a parental role in the children’s lives.3




3 Mother claims there was testimony from the social workers that she and the children
shared a “very parental relationship.” This misstates the record. As noted, the current

                                              16
       Even if mother occupied a parental role, the adoptability assessor made plain that
its termination would not cause the children to be greatly harmed. (Autumn H., supra,
27 Cal.App.4th at p. 575; C.F., supra, 193 Cal.App.4th at p. 553.) The assessor testified
that the children would not suffer if they were to have less time and contact with mother.
She explained that when contact was reduced in preparation for the selection and
implementation hearing, the reduction “has made them sad, but they understand that mom
isn’t able to have them in her home and that she’s not stable enough to have them.” The
written assessment elaborated that “Peter and Matthew are understandably sad that their
parents are unable to have them in their care, but are happy with living with family that
loves them.” Michael evidently wanted to live with mother, but his inability to do so
resulted in no evident harm. Instead, the children relied on their caretakers for their sense
of security and emotional well-being. There was sufficient evidence that, although it
might produce some sadness, termination of parental rights would not cause any of the
children to be greatly harmed.
       The present case is not like In re Amber M. (2002) 103 Cal.App.4th 681, on which
mother relies. In Amber M., evidence from a CASA, a psychologist, and therapists
showed a beneficial parental relationship that outweighed the benefit of adoption. The
social worker was “the only dissenting voice among the experts,” and she “provided no
more than a perfunctory evaluation of [the] Mother’s relationship to the children.” (Id. at
p. 690.) Here, in contrast, the experts essentially were in agreement and no expert
suggested that termination of mother’s relationship with the children would cause any
child to be greatly harmed.
       Mother counters that the social worker and the adoptability assessor mistakenly
minimized the harm that the children would suffer if parental rights were terminated by



social worker testified that they did not have a parental relationship. The former social
worker stated only that the children show mother “the respect [accorded to] a parent.”

                                             17
improperly factoring in the willingness of the adoptive parents to allow continuing
contact with the natural parents. Not so.
       When considering the beneficial relationship exception to adoption, the juvenile
court cannot minimize the harm expected to flow from termination by theorizing that the
adoptive parents voluntarily will maintain the child’s relationship with the birth parents.
(In re C.B. (2010) 190 Cal.App.4th 102, 127-128 (C.B.); In re S.B. (2008)
164 Cal.App.4th 289, 300 (S.B.).)
       The juvenile court’s ruling contains no reference to, or reliance upon, the adoptive
parents’ willingness to allow future contact. (See part I.B., ante.) Mother concedes that
no such reference was made. Thus, the court did not err under C.B., supra,
190 Cal.App.4th 102 and S.B., supra, 164 Cal.App.4th 289.
       Mother claims instead that the juvenile court could not “reasonably rel[y] upon”
the testimony of the adoptability assessor and the social worker, because they had
“included this improper injection into their opinions.” But nothing in the record suggests
this “improper injection” infected the workers’ opinions as a whole, such that the entirety
of their testimony should have been disregarded. Nor is there any indication the juvenile
court was incapable of separating the disputed remarks from the balance of the testimony.
Mother has not presented error affirmatively by an adequate record. (Null v. City of Los
Angeles (1988) 206 Cal.App.3d 1528, 1532.)
       In sum, the juvenile court’s refusal to employ the beneficial parental relationship
exception to adoption was supported by substantial evidence and was not an abuse of
discretion. (Bailey J., supra, 189 Cal.App.4th at pp. 1314-1315.)
                                             II.
       Mother contends the juvenile court’s order denying her request to terminate
juvenile court jurisdiction and return the children to her care was not supported by
evidence and thus was an abuse of discretion. We disagree.



                                             18
                                              A.
                                 Relevant Legal Principles
       A parent may bring a petition for modification of any order of the juvenile court
pursuant to section 388 based on new evidence or a showing of changed circumstances.
“The parent requesting the change of order has the burden of establishing that the change
is justified. [Citation.] The standard of proof is a preponderance of the evidence.
[Citation.]” (In re Michael B. (1992) 8 Cal.App.4th 1698, 1703.)
       Determination of a petition to modify is committed to the sound discretion of the
juvenile court, and absent a showing of a clear abuse of discretion, the decision of the
juvenile court must be upheld. (In re Stephanie M. (1994) 7 Cal.4th 295, 318-319
(Stephanie M.); In re Robert L. (1993) 21 Cal.App.4th 1057, 1067.) The best interests of
the child are of paramount consideration when the petition is brought after termination of
reunification services. (Stephanie M., supra, 7 Cal.4th at p. 317.) In assessing the best
interests of the child, the juvenile court looks not to the parent’s interests in reunification
but to the needs of the child for permanence and stability. (Ibid.; In re Marilyn H. (1993)
5 Cal.4th 295, 309 (Marilyn H.).)
                                              B.
                                    Juvenile Court Ruling
       The juvenile court ruled: “The Court finds that there has been sufficient evidence
that there has been a change in circumstances. Mom has nine months, five days clean
and sober. She’s gainfully employed. She has her own housing. She’s completed
probation. She’s participated in counseling with Catalyst and Stepping Stone. She’s an
active participant in AA and NA. She’s working on a workbook with her sponsor. She is
not in any relationship. Unfortunately, mother has not shown sufficient evidence that
would be in the best interest of the children that a Court can dismiss this case and place
the children in her care. I wish that mom had made those changes two years ago instead
of now. There’s no guarantee that she won’t relapse if the children were placed in her

                                              19
care. She’s attended approximately seven rehabilitation programs with limited success
since 2006. She’s had the children back and she continued to use alcohol when she was
trying to reunify. She was participating in a very unhealthy relationship with a person
who was known to deal drugs. And the Court is not willing to take a leap of faith and
place the children in a situation that might be detrimental to them. [¶] So the Court is
going to find that there has been insufficient evidence that it would be in the best interest
of the children. Mother said that the best interest for her sons, she can give them only
love that a mother can give them. Unfortunately, even though you love them, you
weren’t giving them the care that they needed. And that means you don’t expose them to
domestic violence. You don’t have a filthy home. You don’t neglect their needs. You
don’t continue to use, and you don’t participate in other unhealthy relationships. It’s
more than just loving them. It’s providing for their care day in and day out, which I’m
not convinced you can do yet. I think you’re on your way. You’re a work in progress.
I’m very pleased and proud of the progress you’ve made. You spoke well for yourself.
You’re an advocate for yourself. I don’t want this to set you back. I want this for you to
go further. I’m very proud of the way things are going for you now with your past
history, and I hope that continues.”
                                              C.
                                           Analysis
       Mother claims the juvenile court should have focused on “the level of change
[she] had made,” not whether the changes would fail to endure as suggested by the
relapse and the second removal. But whether the changes would endure was central to
the best interests analysis, in which the juvenile court looks not to the parent’s interests in
reunification but to the children’s needs for permanence and stability. (Stephanie M.,
supra, 7 Cal.4th at p.317; Marilyn H., supra, 5 Cal.4th at p. 309.) As illustrated by the
second removal, the failure of mother’s changes to endure could require another removal
and ensuing instability in the children’s lives. The court properly focused on mother’s

                                              20
limited success in rehabilitation as it relates to the children’s need for permanence and
stability.
       The September 2012 hearing on mother’s request to change court order followed
the second detention in December 2011 by just nine months. Mother’s successes in
rehabilitation occurred after the second detention and thus were less than nine months old
at the time of the hearing. Under these circumstances, the juvenile court had no duty to
conclude that mother’s changes were durable or that returning the children to her care and
dismissing the dependency met the children’s need for permanence and stability. There
was no error or abuse of discretion.
                                       DISPOSITION
       As to each child, the orders denying Mother’s request to change a court order and
terminating her parental rights are affirmed.



                                                            RAYE              , P. J.



We concur:



             ROBIE          , J.



             MURRAY         , J.




                                             21